Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art cited fails to disclose a nursing care recipient watching support system comprising: storing means in which the access points are located at the predetermined locations, received signal levels of the wireless tags at the access points are previously measured at a plurality of arbitrary measuring positions, and the measured received signal levels are stored in the storing means as position estimating signal level patterns together with position information of the measuring positions;  and position information extracting means which detects the received signal levels at the access points from the wireless tags, which handles the detected received signal levels as detection signal level patterns, which selects the position estimating signal level pattern which is the closest to the detection signal level pattern, and which extracts the position information of the selected position estimating signal level pattern; the position information extracting means extracting the position information, the indoor comment attribute information and the watching level information. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


							/ANH V LA/                                                                                  Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
January 29, 2022